Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-8, the prior art of record does not teach or suggest an image forming apparatus comprising a controller configured to switch a drive unit to move a flap to a second position, upon determining it is necessary to move the flap to the second position, subsequent to determining that a cover is opened based on a detection result by a first sensor, and switch the drive unit to move the flap from the second position to the first position, upon determining, based on a detection result by the second sensor, that a leading edge of the sheet reaches a position downstream, in a sheet transport direction, of a swing end portion of the flap at the second position as set forth in claim 1.
Claims 2-8 depend from claim 1.
Regarding claim 9, the prior art of record does not teach or suggest an image forming apparatus comprising a controller and upon determining that a flap is at the second position and the lapsed time is a particular time, control a drive unit to move the flap to the first position, wherein the particular time is determined such that the leading edge of the sheet reaches a position, at a timing when the particular time elapses since a second sensor detects the leading edge of the sheet, where a swing end portion of the flap would locate when the flap is at the first position as set forth in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tanjo et al. (US Pub. 2015/0273891), Agata et al. (US Pub. 2020/0379397), disclose an image forming apparatus with first and second sheet conveying paths.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG X NGO/Primary Examiner, Art Unit 2852